ORDER
PER CURIAM.
Lue Bertha Coble and St. Luke’s Hospital appeal from an award of the Labor and Industrial Relations Commission affirming the finding of a Division of Worker’s Compensation administrative law judge that Co-ble sustained thirty-five percent permanent/partial disability of the body due to low back pain, ten percent permanent/partial disability to the body due to depression and twenty-five percent permanent/partial disability due to a pre-existing bladder condition.
The judgment is affirmed according to Rule 84.16(b).